     Case 2:18-cv-01023-DMG-SP Document 67 Filed 07/24/20 Page 1 of 4 Page ID #:728




1     NICOLA T. HANNA
2     United States Attorney
      BRANDON D. FOX
3     Assistant United States Attorney
4     Chief, Criminal Division
      STEVEN R. WELK (CBN 149883)
5     Assistant United States Attorney
6     Chief, Asset Forfeiture Section
7       312 North Spring Street, 14th Floor
        Los Angeles, California 90012
8       Telephone: (213) 894-6166
9       Facsimile: (213) 894-0142
        E-mail: Steven.Welk@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA
12                        UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                            WESTERN DIVISION
15                                ) NO. CV 18-1023 DMG (SPx)
      UNITED STATES OF AMERICA,
16                                )
               Plaintiff,         )
17                                )
                      vs.         ) JOINT STATUS REPORT
18                                )
      APPROXIMATELY 279,808       )
19    ALUMINUM STRUCTURES IN THE ))
      SHAPE OF PALLETS,           )
20
               Defendants.        )
21                                )
                                  )
22    PERFECTUS ALUMINUM, INC.,   )
                                  )
23                                )
               Claimant.          )
24                                )
25
26    ///
27    ///
28
                                              1
     Case 2:18-cv-01023-DMG-SP Document 67 Filed 07/24/20 Page 2 of 4 Page ID #:729




1           Pursuant to the Court’s Orders in this and four related actions1, Plaintiff
2     United States of America (“the government”) and Claimants Doubleday, Perfectus,
3     Production, Scuderia and Main Street (collectively, “Claimants”) provide this
4     further status report, and request that the Court allow the parties to further report in
5     60 days.
6           There are currently pending in the Related Actions (1) fully-briefed Motions
7     to Dismiss the Complaint filed by the Claimant in each of the five cases; and (2)
8     Motions for the Interlocutory Sale filed by the government in each of the four real
9     property actions. The Interlocutory Sale Motions are premised on the contention
10    that each of the Claimants is delinquent on property taxes assessed against the
11    defendant real properties, which the government contends is reducing the equity in
12    the properties. In the prior joint report, Claimant’s counsel advised that they were
13    engaged in efforts to establish contact with the County Assessors for the Counties
14    in which the defendant real properties are located (Orange, San Bernardino and
15    Riverside), in an attempt to reach agreements aimed at resolving any outstanding
16    property tax delinquencies.
17    ///
18    ///
19
      1
        The five actions (collectively, the “Related Actions”) are: United States v. Real
20
      Property Located at 1001 S. Doubleday Avenue, Ontario, California, EDCV 17-
21    1873 DMG (SPx) (Claimant – 1001 Doubleday, LLC (“Doubleday”)); United
22    States v. Approximately 279,808 Aluminum Structures in the Shape of Pallets, CV
      18-1023 DMG (SPx) (Claimant - Perfectus Aluminum, Inc. (“Perfectus”)); United
23    States v. Real Property Located at 10681 Production Avenue, Fontana, California,
24    EDCV 17-1872 DMG (SPx) (Claimant – 10681 Production Avenue, LLC
      (“Production”)); United States v. Real Property Located at 14600 Innovation
25    Drive, Riverside, California, EDCV 17-1875 DMG (SPx) (Claimant – Scuderia
26    Development, LLC (“Scuderia”)); and United States v. Real Property Located at
27    2323 Main Street, Irvine, California, SACV 17-1592 DMG (SPx) (Claimant – Von
      Karman-Main Street, LLC (“Main Street”)).
28
                                                 2
     Case 2:18-cv-01023-DMG-SP Document 67 Filed 07/24/20 Page 3 of 4 Page ID #:730




1           Claimants’ counsel advised that those efforts continue to be substantially
2     frustrated by the ongoing COVID-19 health emergency, which is creating unusual
3     delay. While counsel have had some success in establishing contact with actual
4     people at some of the offices, some do not appear to be currently staffed at all. The
5     Riverside County Assessor’s Office is closed to the public until September.
6           The government is agreeable to a further 60-day delay in further proceedings
7     with respect to the Interlocutory Sale Motions in order to allow Claimants to
8     pursue resolution of any property tax issues. Further, the government’s inclination
9     remains to withdraw the Interlocutory Sale Motions in the event any tax
10    delinquencies can be resolved to the satisfaction of the Counties. The parties
11    further agree that it would be in the best interests of all involved to maintain the
12    status quo with respect to all of the pending motions while those negotiations
13    continue, particularly in light of the ongoing, related criminal case before Judge
14    Klausner, the trial in which was recently continued to February 2021.
15          The government and Claimants therefore request that they be allowed to
16    report to the Court again in approximately 60 days, by September 24, 2020, when
17    ///
18    ///
19    ///
20
21
22
23
24
25
26
27
28
                                                 3
     Case 2:18-cv-01023-DMG-SP Document 67 Filed 07/24/20 Page 4 of 4 Page ID #:731




1     the parties hope to be in a better position to advise the Court how they would like
2     to proceed on these specific matters.
3
4     DATED: July 24, 2020            NICOLA T. HANNA
                                      United States Attorney
5                                     BRANDON D. FOX
6                                     Assistant United States Attorney
                                      Chief, Criminal Division
7
8                                            /s/
                                      STEVEN R. WELK
9                                     Assistant United States Attorney
10                                    Attorneys for Plaintiff
11                                    UNITED STATES OF AMERICA
12    DATED: July 24, 2020            LARSON O’BRIEN LLP
13                                          /s/
14                                    STEPHEN G. LARSON
                                      HILARY POTASHNER (pursuant to email
15                                    authorization 7/24/20)
16
                                      Attorneys for Claimants
17                                    10681 PRODUCTION AVENUE, LLC
                                      VON KARMAN-MAIN STREET, LLC
18                                    1001 DOUBLEDAY, LLC
19                                    SCUDERIA DEVELOPMENT, LLC
20    DATED: July 24, 2020            RUYAK CHERIAN LLP
21
                                            /s/
22                                    ROBERT F. RUYAK
                                      DON F. LIVORNESE
23                                    REBECCA R. ANZIDEI (pursuant to email
24                                    authorization 7/24/20)
25                                    Attorneys for Claimant
                                      PERFECTUS ALUMINUM, INC.
26
27
28
                                               4
